Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 9 are presented for examination.
Claims 1 - 9 are rejected.
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-108528, filed on 5/31/2016.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/28/2018 and 08/07/2019 are being considered by the examiner.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Trajectory generation unit” in claims 1, 4 and 5
“Determination unit” in claims 1, 4, 5, 6 and 7
“Post-stop target trajectory generation unit” in claims 1, 2, 3, 6
“Traveling control unit” in claims 2 and 3
“First trajectory generation unit” in claim 7
“Second trajectory generation unit”  in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The vehicle control system 100 includes the 20target lane determination unit 110, an automatic driving control unit 120, the traveling control unit 160, and a storage unit 180. For example, the automatic driving control unit 120 includes an automatic driving mode control unit 130… each unit of the automatic driving control unit 120, 15 and the traveling control unit 160 are realized by a processor executing a program (software). In addition, part or all of these may be realized by hardware such as a large scale integration (LSI) or an application specific integrated circuit (ASIC) or may be realized by a combination of software and hardware”
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US Patent Publication No. 20140180543) in view of Dosho (JP 2015095721, English translation) and Izawa (JP 2002319100, English translation).
8.	Regarding claim 1, Ueda teaches a vehicle control system comprising a trajectory generation unit configured to generate a target trajectory of a vehicle (Ueda Paragraph 0048, “The control section 20 determines a driving route, on which the own vehicle is running”) and the trajectory generation unit It is possible for the detection section 10 in the vehicle control device to have a steering angle sensor capable of detecting a steering angle, and for the control section 20 to perform the correction steering”)
Ueda does not explicitly teach a determination unit configured to determine whether or not the vehicle is about to stop on the basis of the target trajectory generated by the trajectory generation unit, and a post-stop target trajectory generation unit configured to generate a post-stop target trajectory after the vehicle stops on the basis of the target trajectory before the vehicle stops in a case where it is determined that the vehicle is about to stop by the determination unit
Dosho teaches a determination unit configured to determine whether or not the vehicle is about to stop on the basis of the target trajectory generated by the trajectory generation unit (Dosho Paragraphs 0158 and 0160, “There is a possibility that the stop possibility determination unit 11N will stop within the second predetermined time (for example, 10 minutes) from the present time based on the current vehicle position and the route information of the my route to the home”, “an example of determining whether or not there is a possibility of stopping within the second predetermined time from the present time using the information of My Route is shown”, This means that the system is using the target trajectory information to determine if the vehicle will be stopping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Dosho of detecting when the vehicle is stopping. Knowing when the vehicle is stopping would allow the system to know which value detected by the angle sensor will be relevant to the generation of the post-stop trajectory.
Izawa teaches a post-stop target trajectory generation unit configured to generate a post-stop target trajectory after the vehicle stops on the basis of the target trajectory before the vehicle stops in a case where it is determined that the vehicle is about to stop by the determination unit (Izawa Paragraphs 0027 and 0047, “When the determination means 27 determines that the vehicle has moved to the substantially stopped state, the determination means 27 includes a stop locus estimation means 28 that holds the estimated locus immediately before the vehicle is in the substantially stopped state as the estimated locus of the vehicle”, “In the vehicle locus estimation device 33 of the present embodiment, when the holding stop means 31 stops holding, the estimated locus of the vehicle is regarded as a straight line, so that the vehicle moves and the held estimated locus is used”, This means that when it is determined that the vehicle is stopping, the system stores the trajectory information for the vehicle for the state right before stopping and utilizes this information for trajectory generation after starting again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of and Izawa of using the trajectory information for the vehicle for the state right before stopping for generating the new trajectory. Doing so would ensure optimal trajectory planning and make sure there are no unstable driving conditions caused by the vehicle facing a direction different from the target trajectory direction.

9.	Regarding claim 2, Ueda teaches a vehicle control system comprising a traveling control unit configured to derive a steering angle of the vehicle and control a steering device on the basis of the derived steering angle (Ueda Paragraph 0101, “It is possible for the detection section 10 in the vehicle control device to have a steering angle sensor capable of detecting a steering angle, and for the control section 20 to perform the correction steering”)
Ueda does not teach deriving a steering angle in a state in which the vehicle stops on the basis of the post-stop target trajectory generated by the post-stop target trajectory generation unit
Dosho teaches determining the state in which the car is stopping (Dosho Paragraphs 0158 and 0160)


10.	Regarding claim 4, Ueda teaches a vehicle control system comprising a trajectory generation unit configured to generate a target trajectory of a vehicle (Ueda Paragraph 0048, “The control section 20 determines a driving route, on which the own vehicle is running”).
Ueda does not teach that the determination unit determines whether or not the vehicle is about to stop on the basis of part of information on the target trajectory of the vehicle generated by the trajectory generation unit.
Dosho teaches a determination unit configured to determine whether or not the vehicle is about to stop on the basis of part of information on the target trajectory generated by the trajectory generation unit (Dosho Paragraphs 0158 and 0160, “There is a possibility that the stop possibility determination unit 11N will stop within the second predetermined time (for example, 10 minutes) from the present time based on the current vehicle position and the route information of the my route to the home”, “an example of determining whether or not there is a possibility of stopping within the second predetermined time from the present time using the information of My Route is shown”, This means that the system is using the target trajectory information to determine if the vehicle will be stopping)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Dosho and Izawa of determining vehicle stoppage on the basis of the vehicle trajectory. Doing so would ensure optimal 

11.	Regarding claim 7, Ueda teaches a vehicle control system comprising a first trajectory generation unit configured to generate a target trajectory of a vehicle as a position of the vehicle at each sampling time (Ueda Paragraph 0048, “The control section 20 determines a driving route, on which the own vehicle is running”);
Ueda does not explicitly teach a determination unit configured to acquire the target trajectory of the vehicle generated by the first trajectory generation unit and determine whether or not the position of the vehicle is in an unchanged state for a predetermined time on the basis of the position of the vehicle at each sampling time included in the acquired target trajectory
Dosho teaches a determination unit configured to acquire the target trajectory of the vehicle generated by the first trajectory generation unit and determine whether or not the position of the vehicle is in an unchanged state for a predetermined time on the basis of the position of the vehicle at each sampling time included in the acquired target trajectory (Dosho Paragraphs 0158 and 0160, “There is a possibility that the stop possibility determination unit 11N will stop within the second predetermined time (for example, 10 minutes) from the present time based on the current vehicle position and the route information of the my route to the home”, “an example of determining whether or not there is a possibility of stopping within the second predetermined time from the present time using the information of My Route is shown”, This means that the system is using the target trajectory information to determine if the vehicle will be stopping, Examiner is interpreting an unchanged state for a predetermined time to be the same as stopping for a period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Dosho of determining 
Izawa teaches a target trajectory generation unit configured to generate the target trajectory of the vehicle at a time after a position determined as the unchanged state on the basis of the position of the vehicle at a time before the position determined as the unchanged state in a case where it is determined that the position of the vehicle is in the unchanged state for the predetermined time by the determination unit (Izawa Paragraphs 0027 and 0047, “When the determination means 27 determines that the vehicle has moved to the substantially stopped state, the determination means 27 includes a stop locus estimation means 28 that holds the estimated locus immediately before the vehicle is in the substantially stopped state as the estimated locus of the vehicle”, “In the vehicle locus estimation device 33 of the present embodiment, when the holding stop means 31 stops holding, the estimated locus of the vehicle is regarded as a straight line, so that the vehicle moves and the held estimated locus is used”, This means that when it is determined that the vehicle is stopping, the system stores the trajectory information for the vehicle for the state right before stopping and utilizes this information for trajectory generation after starting again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of and Izawa of using the trajectory information for the vehicle for the state right before stopping for generating the new trajectory. Doing so would ensure optimal trajectory planning and make sure there are no unstable driving conditions caused by the vehicle facing a direction different from the target trajectory direction.

The control section 20 determines a driving route, on which the own vehicle is running”);
Ueda does not explicitly teach determining whether or not the vehicle is about to stop on the basis of the generated target trajectory and generating a post-stop target trajectory after the vehicle stops on the basis of the target trajectory before the vehicle stops in a case where it is determined that the vehicle is about to stop.
Dosho teaches determining whether or not the vehicle is about to stop on the basis of the generated target trajectory (Dosho Paragraphs 0158 and 0160, “There is a possibility that the stop possibility determination unit 11N will stop within the second predetermined time (for example, 10 minutes) from the present time based on the current vehicle position and the route information of the my route to the home”, “an example of determining whether or not there is a possibility of stopping within the second predetermined time from the present time using the information of My Route is shown”, This means that the system is using the target trajectory information to determine if the vehicle will be stopping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Dosho of detecting when the vehicle is stopping. Knowing when the vehicle is stopping would allow the system to know which value detected by the angle sensor will be relevant to the generation of the post-stop trajectory.
Izawa teaches generating a post-stop target trajectory after the vehicle stops on the basis of the target trajectory before the vehicle stops in a case where it is determined that the vehicle is about to stop (Izawa Paragraphs 0027 and 0047, “When the determination means 27 determines that the vehicle has moved to the substantially stopped state, the determination means 27 includes a stop locus estimation means 28 that holds the estimated locus immediately before the vehicle is in the substantially stopped state as the estimated locus of the vehicle”, “In the vehicle locus estimation device 33 of the present embodiment, when the holding stop means 31 stops holding, the estimated locus of the vehicle is regarded as a straight line, so that the vehicle moves and the held estimated locus is used”, This means that when it is determined that the vehicle is stopping, the system stores the trajectory information for the vehicle for the state right before stopping and utilizes this information for trajectory generation after starting again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Izawa of using the trajectory information for the vehicle for the state right before stopping for generating the new trajectory. Doing so would ensure optimal trajectory planning and make sure there are no unstable driving conditions caused by the vehicle facing a direction different from the target trajectory direction.

13.	Regarding claim 9, Ueda teaches a vehicle control program that causes an in-vehicle computer to generate a target trajectory of a vehicle (Ueda Paragraph 0048, “The control section 20 determines a driving route, on which the own vehicle is running”, Since the system is performing all the steps of the method it is inherent that a program is running on the system to execute instructions for the steps of the method);
Ueda does not explicitly teach determining whether or not the vehicle is about to stop on the basis of the generated target trajectory and generating a post-stop target trajectory after the vehicle stops on the basis of the target trajectory before the vehicle stops in a case where it is determined that the vehicle is about to stop.
Dosho teaches determining whether or not the vehicle is about to stop on the basis of the generated target trajectory (Dosho Paragraphs 0158 and 0160, “There is a possibility that the stop possibility determination unit 11N will stop within the second predetermined time (for example, 10 minutes) from the present time based on the current vehicle position and the route information of the my route to the home”, “an example of determining whether or not there is a possibility of stopping within the second predetermined time from the present time using the information of My Route is shown”, This means that the system is using the target trajectory information to determine if the vehicle will be stopping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Dosho of detecting when the vehicle is stopping. Knowing when the vehicle is stopping would allow the system to know which value detected by the angle sensor will be relevant to the generation of the post-stop trajectory.
Izawa teaches generating a post-stop target trajectory after the vehicle stops on the basis of the target trajectory before the vehicle stops in a case where it is determined that the vehicle is about to stop (Izawa Paragraphs 0027 and 0047, “When the determination means 27 determines that the vehicle has moved to the substantially stopped state, the determination means 27 includes a stop locus estimation means 28 that holds the estimated locus immediately before the vehicle is in the substantially stopped state as the estimated locus of the vehicle”, “In the vehicle locus estimation device 33 of the present embodiment, when the holding stop means 31 stops holding, the estimated locus of the vehicle is regarded as a straight line, so that the vehicle moves and the held estimated locus is used”, This means that when it is determined that the vehicle is stopping, the system stores the trajectory information for the vehicle for the state right before stopping and utilizes this information for trajectory generation after starting again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Izawa of using the trajectory information for the vehicle for the state right before stopping for generating the new .

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Dosho, Izawa and Gartner (US Patent Publication No. 20100010701)
15.	Regarding claim 3, Ueda in view of Dosho and Izawa teaches a vehicle control system wherein the traveling control unit derives the steering angle of the vehicle controls the steering device on the basis of the derived steering angle (Ueda Paragraph 0101, “It is possible for the detection section 10 in the vehicle control device to have a steering angle sensor capable of detecting a steering angle, and for the control section 20 to perform the correction steering”) and determines if the vehicle is stopping according to the vehicle trajectory (Dosho Paragraphs 0158 and 0160).
Ueda does not teach deriving the steering angle of the vehicle at a time when the vehicle stops before the vehicle stops.
Gartner teaches a system wherein the steering angle of the vehicle is derived at a time when the vehicle stops before the vehicle stops (Gartner Paragraph 0034, “The absolute value of the steering angle is stored continuously in a nonvolatile memory, and when a restart of the ignition occurs the value present in the memory is read out”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Dosho, Izawa and Gartner of the detecting of vehicle stoppage and determining the steering angle data right before the vehicle stops. Doing so would ensure optimal trajectory planning and make sure there are no unstable driving conditions.
16.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Dosho, Izawa, Gartner and Iyoda (US Patent Publication No. 20160364921)
The absolute value of the steering angle is stored continuously in a nonvolatile memory, and when a restart of the ignition occurs the value present in the memory is read out”).
Ueda does not explicitly teach a second storage unit configured to store the information on the target trajectory.
	Iyoda teaches having a plurality of storage units and moving data between them for longer term storage (Paragraph 0161, “At that time, the vehicle event data receiving part 304 stores the received vehicle event data… in the vehicle event data accumulating part 309”, This means that part 304 receives the data and then at a certain time moves thedata to be stored in the storage unit 309/second storage unit, Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Dosho, Izawa, Gartner and Iyoda of having two separate storage unites (storage unit 304 and second storage 309). Doing so would greater security and reduce the amount of errors as there would be a separate storage unit for reading the value detected by the sensors when the vehicle starts moving again.

18.	Regarding claim 6, Ueda in view of Dosho, Izawa and Gartner teaches a vehicle control system wherein, in a case where it is determined that the vehicle is about to stop by the determination unit (Dosho Paragraphs 0158 and 0160), the post-stop target trajectory generation unit generates the post-
Ueda does not explicitly teach a second storage unit configured to store the information on the target trajectory.
	Iyoda teaches having a plurality of storage units and moving data between them for longer term storage (Paragraph 0161, “At that time, the vehicle event data receiving part 304 stores the received vehicle event data… in the vehicle event data accumulating part 309”, This means that part 304 receives the data and then at a certain time moves the data to be stored in the storage unit 309/second storage, Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the teachings of Dosho, Izawa, Gartner and Iyoda of having two separate storage unites (storage unit 304 and second storage 309). Doing so would greater security and reduce the amount of errors as there would be a separate storage unit for reading the value detected by the sensors when the vehicle starts moving again.
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.W./
Examiner, Art Unit 3662                                                                                                                                                                                         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662